Opinion by
White, P. J.
§ 429. Appeal bond from justice’s to county court; sufficient description of judgment in; case stated. McMahan brought suit in justice’s court against Austin to recover a mare valued at $75; also the use and hire of the same, *378$65; also damages for the wrongful seizure and conversion of the same. He recovered a verdict and judgment for the mare, or, in case she could not he had, for her value, $75, and also, for $34 damages for the wrongful conversion. Austin appealed to the county court. His appeal was dismissed upon the ground that his appeal bond misdescribed the judgment. The bond described the judgment as one for $109, saying nothing about the recovery of the mare. Otherwise the description of the judgment was full and correct. Held, it was error to dismiss the appeal. It cannot be said that the judgment was misdescribed. It was not perhaps as fully described as it might have been, still it was described with substantial accuracy and sufficient certainty. [W. & W. Con. Rep. §§ 407, 410, 846, 1236; ante, §§ 26, 77, 111.]
November 12, 1884.
Reversed and remanded.